Title: From Thomas Jefferson to La Luzerne, 7 February 1783
From: Jefferson, Thomas
To: La Luzerne, César Henri, Comte de


        
          Sir
          Baltimore Feb. 7. 1783.
        
        The Chevalier de Ville Brun was so kind as to communicate to me yesterday your Excy.’s letter to him of Jan. together with the intelligence therein referred to. I feel myself bound to return you my thanks for your orders to the Guadaloupe frigate to receive me  if I should think a passage should be hazarded under present circumstances. According to this information (which is the most worthy of credit of any we have received here) it would seem that our capture would be unavoidable were we to go out now. This therefore is a risk to which I cannot think of exposing his majesty’s vessel and subjects, however I might be disposed to encounter personal hazards from my anxiety to execute with all the promptitude in my power a service which has been assigned to me. I shall therefore wait with patience the arrival of the moment when the Chevlr. de Ville-brun shall be of opinion that the one or the other of the vessels may venture out without any greater risk than he shall think proportioned to her proper object independantly of mine. It has been suggested to me this evening that perhaps their safe departure might be greatly forwarded by their falling down to York or Hampton there to be ready at a moment’s warning to avail themselves of those favourable circumstances which the present season sometimes offers. But of this yourself will be the proper judge.
        I cannot close my letter without expressing to you my obligations to the Chevalr. de Villebrun for the particular attention he has shown to my accomodation on board his ship. The apartments he has had constructed for me are ample and commodious and his politeness and merit as an officer are an agreable presage of every thing which shall depend on him.
        I have delivered the two large packets you were pleased to put into my hands, and he will dispose of them according to your orders.
        I have the honr. to be with the highest sentiments of esteem yr. Excy’s mo. obedt. & mo. hble. servt.
      